        Case 2:19-cv-00127-KS-MTP Document 8 Filed 09/27/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION

J. MICHAEL BROWN; YOUNG AMERICANS FOR
LIBERTY AT JONES COMMUNITY JUNIOR COLLEGE                                           PLAINTIFFS

V.                                                              Case No.: 2:19-cv-127-KS-MTP

JONES COUNTY JUNIOR COLLEGE; BOARD OF TRUSTEES
OF JONES COUNTY JUNIOR COLLEGE; JESSE SMITH, in
his individual and official capacity; MARK EASLEY, in
his individual and official capacities; GWEN MAGEE,
In her individual and official capacities; STAN
LIVINGSTON, in his individual and official capacities                             DEFENDANTS



                 DEFENDANTS’ UNOPPOSED MOTION FOR
         ENLARGEMENT OF TIME TO ANSWER OR OTHERWISE RESPOND

       Defendants Jones County Junior College; Board of Trustees of Jones County Junior

College; Jesse Smith; Mark Easley; Gwen Magee; and Stan Livingston (collectively,

“Defendants”), reserving all rights and defenses available to them, request that this Court enlarge

until Thursday, October 31, 2019, their time for filing a response to the Complaint [Doc. 1] filed

by Plaintiffs. In support, Defendants state:

       1.      Plaintiff served his Complaint on the College on September 12, 2019, making the

College’s deadline to answer or otherwise respond October 3, 2019.

       2.      Plaintiff served his Complaint on the Board on September 17, 2019, making the

Board’s deadline to answer or otherwise respond October 8, 2019.

       3.      Plaintiff served his Complaint on Jesse Smith on September 12, 2019, making

Jesse Smith’s deadline to answer or otherwise respond October 3, 2019.

       4.      Plaintiff served his Complaint on Mark Easley on September 11, 2019, making

Mark Easley’s deadline to answer or otherwise respond October 2, 2019.
        Case 2:19-cv-00127-KS-MTP Document 8 Filed 09/27/19 Page 2 of 3



       5.        Plaintiff served his Complaint on Gwen Magee on September 12, 2019, making

Gwen Magee’s deadline to answer or otherwise respond October 3, 2019.

       6.        Plaintiff served his Complaint on Stan Livingston on September 12, 2019, making

Stan Livingston’s deadline to answer or otherwise respond October 3, 2019.

       7.        Counsel for Defendants have recently been retained and, due to other obligations,

require additional time in which to review and investigate Plaintiff’s allegations.

       8.        Defendants respectfully request until and through October 31, 2019, in which to

serve their responsive pleadings. Defendants specifically reserve all rights and defenses to which

they may be entitled.

       9.        This Motion is unopposed; it is not made for the purpose of delay; and no party

will suffer prejudice if the Motion is granted.

       FOR THESE REASONS, Defendants respectfully request that this Court enter an Order

allowing Defendants up to and including October 31, 2019, to answer or otherwise respond to

the Complaint. Defendants request such other relief as the Court deems appropriate under the

circumstances.

       THIS, the 27th day of September, 2019.

                                              Respectfully submitted,

                                              JONES COUNTY JUNIOR COLLEGE; BOARD OF
                                              TRUSTEES OF JONES COUNTY JUNIOR COLLEGE;
                                              JESSE SMITH; MARK EASLEY; GWEN MAGEE; AND
                                              STAN LIVINGSTON


                                              /s/ Paul B. Watkins, Jr.
                                              J. CAL MAYO, JR. (MB NO. 8492)
                                              PAUL B. WATKINS, JR. (MB NO. 102348)
                                              ATTORNEYS FOR DEFENDANTS



                                                  2
      Case 2:19-cv-00127-KS-MTP Document 8 Filed 09/27/19 Page 3 of 3



OF COUNSEL:

MAYO MALLETTE PLLC
5 University Office Park
2094 Old Taylor Road
Post Office Box 1456
Oxford, Mississippi 38655
Tel: (662) 236-0055
Fax: (662) 236-0035
cmayo@mayomallette.com
pwatkins@mayomallette.com




                                     3
